Memorandum. The order of the Appellate Division should be affirmed.
The designating petition contained 1,925 signatures; 1,349 were required to validate. The deletion of 468 signatures at Special Term is not challenged on appeal. We conclude that another 45 must be stricken for error on the part of a subscribing witness with respect to his election district (cf. Matter of Rutter v Coveney, 38 NY2d 993). From the record supplemented by representations on oral argument we have also concluded that an additional 200 signatures must be eliminated because of undated and uninitialed alterations in two material categories—number of signatures witnessed and errors in assembly and election districts (Matter of Marcatante v Lundy, 3 NY2d 913). The legal deficiencies are not remedied by the circumstance that it is agreed that each alteration resulted in manifestation of correct information. Accordingly, there remain insufficient signatures to validate the petition. We neither reach nor consider any other issue.
Without intending to suggest a contrary view, we note that it was not necessary to our decision in Matter of Goodman v Board of Elections (31 NY2d 763) that signatures taken by a witness whose name had appeared on another similar petition be stricken.
*914Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.